Citation Nr: 1300938	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  12-04 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a dorsal spine disability.

3.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from September 1946 to March 1948.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the VA RO in St. Petersburg, Florida.

These issues were remanded for further development by the Board in April 2012. 

The Board notes that the Veteran's representative submitted argument via a Statement of Accredited Representative in Appealed Case in March 2012 prior to the April 2012 Board remand.  The Veteran's representative did not submit argument in the form of a Statement of Accredited Representative in Appealed Case after this remand was issued.  However, in a November 9, 2012, letter attached to the most recent supplemental statement of the case (SSOC), the Veteran and his representative were advised that he had 30 days from the date of this letter to respond.  As 30 days have since passed, the Board will proceed to the merits of the claims.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Arthritis of the cervical spine is not shown to have manifested within 1 year of discharge from service, nor is a cervical spine disability shown by the credible and probative evidence of record to be etiologically related to a disease, injury, or event in service.

2.  Arthritis of the dorsal spine is not shown to have manifested within 1 year of discharge from service, nor is a dorsal spine disability shown by the credible and probative evidence of record to be etiologically related to a disease, injury, or event in service.
3.  Arthritis of the lumbar spine is not shown by the evidence of record to have manifested within 1 year of discharge from service, nor is a lumbar spine disability shown by the credible and probative evidence of record to be etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in active service, and may not be presumed to have been incurred in active service.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).

2.  A dorsal spine disability was not incurred in active service, and may not be presumed to have been incurred in active service.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).

3.  A lumbar spine disability was not incurred in active service, and may not be presumed to have been incurred in active service.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).
	
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

A VCAA letter dated in September 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  This letter informed him of the information or evidence needed to support his claims, and notified him of the allocation of responsibilities between himself and VA.  See Pelegrini II, at 120-121.  Furthermore, this letter described how appropriate disability ratings and effective dates were assigned.    

With regard to the duty to assist, the result of the RO's development indicates that some of the Veteran's service treatment records may not be available.  VA has a heightened duty to assist in these cases.  See O'Hare v. Derwinski, 1 Vet. App. 365  (1991).  The Board concludes, however, that the heightened duty to assist has been met.  Exhaustive attempts were made to obtain the Veteran's complete service treatment records.  A May 2012 request for the Veteran's medical and dental service treatment records from the National Personnel Records Center (NPRC) indicated that that the record is fire related, and there are no service treatment records or SGOs.  A separate May 2012 request to the NPRC for the Veteran's clinical records and active duty clinical records for a spine injury from January 1, 1946, to December 31, 1947, at Brooke Army Medical Center indicated that most army clinical records prior to 1960 were filed with service treatment records in the official military personnel file, which appears lost in the 1973 file.  The Veteran was issued a letter in June 2012 requesting that he submit an enclosed NA Form 13055 so that VA may request a thorough search be made for military medical records in support of his claim.  The Veteran failed to submit this form.  The RO made a formal finding that the Veteran's service treatment records, to include the Brooke Army Medical Center, could not be obtained in September 2012.  The Veteran was informed in a September 7, 2012, letter that VA was unable to obtain his service treatment records.  Additionally, the Board notes that attempts were made to obtain the Veteran's Social Security Administration (SSA) records.  However, a May 2012 response to a request for these records indicated that there are no medical records, and the person did not file for disability benefits, or the person filed for disability benefits but no medical records were obtained.  A Formal Finding of Unavailability of SSA Records was issued in September 2012.  The Veteran was informed in a September 7, 2012, letter that VA was unable to obtain his service treatment records and SSA records.  See 38 C.F.R. § 3.159(e) (2012).  In addition, the Veteran was notified of alternate sources of evidence that he could submit in order to substitute for missing service treatment records.  

Also, there was substantial compliance with the Board's April 2012 remand instructions in light of the above.  In addition, VA treatment records dating from the 1990s were associated with the claims folder on remand.  

Additionally, the Board notes that, in a statement received in April 2012, the Veteran indicated that he had received hours and hours of treatment at Victoria Hospital in Miami, now named Select Hospital.  The Veteran was sent a letter in May 2012 requesting that he complete a VA Form 21-4142 for each non-VA provider to allow VA to obtain the Veteran's private medical records.  In June 2012, the Veteran was sent another letter informing him that he needed to complete an enclosed VA Form 21-4142 so that VA could obtain the treatment information from Select Hospital.  A statement signed by the Veteran was received in September 2012, which indicated that the Veteran previously furnished all the medical records and documents he had and that he had no additional evidence to furnish.  The Veteran indicated in December 2012 that this September 2012 statement was made in error by a relative of his and that he did have evidence to submit.  However, the Board finds that the Veteran was twice requested to submit authorization and consent to release information forms for these records and failed to do so.  As such, the Veteran was duly notified of the form he needed to submit in order for VA to obtain his private treatment records and had ample opportunity to submit such form or copies of the relevant private treatment records.  As he has failed to submit this form or the records in question, the Board concludes that VA has requested all available records identified throughout the claims process, to the extent possible, and all records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims, and VA has fulfilled its duty to assist.

The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

In this case, the Board notes that there is no medical evidence linking a cervical, dorsal, or lumbar spine disability to military service.  The Board has considered the Veteran's assertions regarding injuring his cervical, dorsal, and lumbar spine in service and having subsequent cervical, dorsal, and lumbar spine problems since service.  However, as will be discussed in further detail below, the Board does not find these assertions to be credible in light of the post-service medical evidence.   

The Board is aware that Charles v. Principi, 16 Vet. App. 370 (2002), requires VA to obtain a medical nexus opinion where the claimant has been diagnosed as having tinnitus and has proffered competent lay evidence of continuous symptoms of the disorder since his discharge from service.  Here, however, the claims file contains no medical evidence at any time documenting back or neck complaints until 1979, approximately 31 years after his service, and, as will be discussed in further detail below, the Board finds the Veteran's assertions regarding continuity of symptomatology not credible.  Thus, as there is no medical evidence suggesting an association between current spine symptoms and service, and no credible lay evidence as to a continuity of symptoms since service, the Board finds that the third prong of McLendon is not met, and that a VA examination or opinion is not warranted with regard to the possibility of a direct relationship between a cervical, dorsal, or lumbar spine disability and his active duty service.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008) (holding that the duty to provide a medical examination as to whether a particular theory of service connection has merit is explicitly limited to situations where there is already some evidence in the record of a current disability and some evidence that indicates that the disability may be associated with the claimant's military service).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2012).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

The Veteran seeks entitlement to service connection for a cervical spine disability, a dorsal spine disability, and a lumbar spine disability as a result of his active duty service.  Specifically, he indicated in an October 2009 statement that there are records from Brooke Army Medical Center which indicate that these injuries occurred while in service.

As noted above, all of the Veteran's service treatment records are regrettably not available for review.  However, the claims file does contain a copy of a March 1948 separation examination report.  This report noted no musculoskeletal defects. 

The Veteran's post-service treatment records reflect that the Veteran first sought treatment for spine complaints in 1979.  Specifically, in a June 1979 private medical record from Doctors' Hospital, it was noted that the Veteran was admitted with a 10- to 12-day history of severe pain in the back with radiation of the pain into the right side and buttock area.  It was noted that the Veteran had no history of any severe symptoms or any previous significant problems with his back in the past.  In an August 1990 VA treatment record, the Veteran reported constant severe cervical and low back pain, former for over 1 year, and back pain for years, starting in 1979.  In a January 1991 VA treatment record, the Veteran reported that he had a back problem in 1979 while lifting something heavy and acquired a neck problem in 1989.  In an April 1991 VA treatment record, the Veteran reported that he now had mid-back pain.  In a May 1991 VA treatment record, the Veteran was noted as having cervical discogenic disease and a chronic lumbosacral sprain.  In a February 1992 private medical record from Mercy Outpatient Center, the Veteran reported that he hurt his neck in 1990 while reaching to grab a television from falling and that he injured his back in 1979 when he picked up a heavy tire at work.  He reported that he re-injured his neck and back on January 4, 1992, while falling straight forward after tripping on a platform at Bloomingdale.  

In an October 2009 VA treatment record, the Veteran reported chronic low back pain since a service-related injury in 1946-47.  He asserted that he was treated at the local Brooke Army Hospital, and, since then, he has had progressive low back pain.  The Veteran was diagnosed with chronic neck and low back pain dating back to a service-related injury in 1946-47.  An April 2011 VA x-ray report of the lumbar spine revealed that the Veteran had spondylolisthesis L4-L5, degenerative disc disease, and arthropathy L5-S1.   In a February 2012 VA problem list, the Veteran was noted as having cervical spondylotic changes causing varying degrees of neural foraminal stenosis, moderate-to-severe at C4-C5 on the right. 

As an initial matter, the Board notes that there is no competent medical evidence of record reflecting that the Veteran demonstrated arthritis of the cervical, dorsal, or lumbar spine to a compensable degree within one year of discharge from active duty.  As such, service connection for arthritis of the cervical, dorsal, or lumbar spine cannot be granted on a presumptive basis under 38 C.F.R. § 3.307.

With regard to establishing service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2012).  The Board notes that the claims file contains no probative medical evidence linking a current cervical, dorsal, or lumbar spine disability to military service.  The Veteran was diagnosed in an October 2009 VA treatment record with chronic neck and low back pain dating back to a service-related injury in 1946-47.  However, it is clear from this statement that the examiner was merely reiterating the Veteran's reported history of his disabilities and not actually rendering a medical nexus opinion on these matters.  As the clinician did not provide any explanation for how the current disabilities are related to an injury in service and the Board finds the Veteran's statements concerning continuity of symptomatology are not credible, the statement is not assigned any probative weight.  

Moreover, the claims file contains no medical evidence of any treatment, complaints, or diagnoses of a disability of the spine at any time until 1979, approximately 31 years his discharge from service.  While the Veteran would be competent to report that he was injured in service and received medical treatment, evidence of a link between a current disability and injuries in service is still required. 

With regard to the Veteran's assertions that he injured his spine in service and has continued to experience neck and back problems since service, the Board finds that the Veteran would be competent to offer a description of the symptoms he experienced in service, and to describe a continuity of symptoms since service.  A layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469  (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board notes that the Veteran's separation qualification record reflects that he served as a surgical technician during service.  Specifically, this record noted that the Veteran performed a variety of nonprofessional surgical and medical duties in rendering surgical care and treatment to patients.  As it is clearly stated in this record that the Veteran performed nonprofessional duties, and there is no indication that the Veteran has any specialized knowledge, expertise, or training in terms of orthopaedic or musculoskeletal disabilities, the Board finds that the Veteran is considered a lay person in terms of rendering opinions on the issues at hand. 

Therefore, in this case, the Board finds that the Veteran, as a lay person, would be competent to report injuring his neck and back in service and experiencing neck and back pain since service.  However, the Board finds the Veteran's assertions regarding a continuity of symptomatology since service not credible in light of the other evidence of record.  Specifically, the Veteran's post-service treatment records reflect that the Veteran first sought treatment for spine complaints in 1979.  As discussed, it was noted in a June 1979 private medical record from Doctors' Hospital that the Veteran was admitted with a 10- to 12-day history of severe pain in the back with radiation of the pain into the right side and buttock area.  It was noted that the Veteran had no history of any severe symptoms or any previous significant problems with his back in the past.  In a February 1992 private medical record from Mercy Outpatient Center, the Veteran reported that he hurt his neck in 1990 while reaching to grab a television from falling and that he injured his back in 1979 when he picked up a heavy tire at work.  He reported that he re-injured his neck and back on January 4, 1992, while falling straight forward after tripping on a platform at Bloomingdale.  Furthermore, no abnormalities were found at the time of the Veteran's service separation examination.  

Therefore, while the Veteran has reported that he has current neck and back disabilities as a result of in-service injuries, the evidence of record clearly demonstrates that the Veteran first injured his back in 1979 and his neck in 1990.  In this case, the Board finds the symptoms and manifestations the Veteran presented to medical professionals for treatment purposes years ago to be credible rather than recent statements offered directly to VA in connection with his claim for monetary benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran); see also Cartright v. Derwinski, 2 Vet. App. 24, 25  (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  As such, the Board finds the Veteran's assertions regarding injuries in service which resulted in continuity of symptomatology since service not credible.  

In measuring the credibility of the Veteran's statements, the Board has considered the decision in Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), wherein the United States Court of Appeals for the Federal Circuit determined that the Board erred by finding that a claimant's report of in-service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  However, the Board finds that the instant case is clearly distinguishable, as the Board is not relying solely upon a general absence of complaints during service and thereafter.  Instead, the Board relies on the fact that the Veteran specifically reported in 1979 that he first injured his back at that time, and he specifically reported in 1992 that he first injured his neck in 1990.  For this reason, the Board finds the Veteran's assertions of injuries in service which resulted in continuity of symptomatology since service not credible.
	
Having found that the Veteran's assertions as to continuity of symptomatology are not credible, the Board notes that he is not otherwise competent, as a lay person, to link a current cervical, dorsal, or lumbar spine disability to his military service.  See Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

Consequently, as the claims file contains no probative medical evidence linking a current cervical, dorsal, or lumbar spine disability to service, and no credible or competent lay evidence linking a current cervical, dorsal, or lumbar spine disability to service, the Board finds that the preponderance of the evidence does not support a grant of service connection for a cervical, dorsal, or lumbar spine disability, and service connection must be denied for all three claims on a direct basis.

In summary, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claims for service connection for a cervical, dorsal, and lumbar spine disability, and the benefit-of-the-doubt rule is not for application.  

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for a dorsal spine disability is denied.

Entitlement to service connection for a lumbar spine disability is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


